Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on February 10, 2022, Elizabeth Philip Dahm requested an extension of time for 2 MONTH(S) and authorized the Director to charge Deposit Account No. 50-6631 the required fee of $ 320.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In the abstract:
Changed the abstract to:
--A vertical door system includes a safety brake that is engaged when the vertical door system fails.  The safety brake includes a panel with a slanted channel and a pin slidably disposed in the slanted channel.  The panel may be coupled to a counterweight that keeps the pin from engaging with stops in a track when the safety brake is disengaged.  When the panel is uncoupled from the counterweight, the safety brake 

In the claims:
Rewrote claim 21 as follows:
--21.  A method of stopping a vertical door, the method comprising:

providing one or more safety brakes coupled to the vertical door, wherein the vertical door is disposed in a track, and wherein the track comprises one or more stops; and wherein each of the safety brakes comprises:

a panel moveable in a housing, wherein the panel comprises:

a first panel end coupled to a movement and proximate a first housing end of the housing, wherein the movement is coupled to the vertical door; 

an opposing second panel end proximate a second housing end of the housing, wherein the opposing second panel end is opposite the first panel end; 

a first panel side disposed between the first panel end and the second panel end;


a slanted channel extending from the first panel side to the second panel side, wherein the channel is slanted relative to an axis perpendicular to the first panel side; 

a pin disposed in the channel, wherein the pin is disposed in the channel such that the pin does not contact the one or more stops in the track when the safety brake is disengaged, and wherein the pin is disposed in the channel such that the pin contacts at least one of the one or more stops when the safety brake is engaged; and 

a spring coupled between the second panel end and the second housing end;

automatically engaging at least one of the one or more safety brakes to inhibit the vertical door from falling when a counterweight of the movement of the at least one of the one or more safety brakes is uncoupled from the panel of the at least one of the one or more safety brakes; and wherein the uncoupling of the counterweight of the at least one of the one or more safety brakes from the panel of the at least one of the one or more safety brakes allows the spring of the at least one of the one or more safety brakes to compress and move the panel of the at least one of the one or more safety 

claim 22,
	line 4, deleted “panel”
	line 6, deleted “housing”

canceled claim 23

claim 24,
	line 1, inserted --the-- following “wherein”
	line 2, inserted --the-- following “and” and inserted --the-- following “when”

claim 25,
	line 1, changed “each of the pins” to --the pin--

Reasons for Allowance
	See the office action of October 6, 2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634